—In a support proceeding pursuant to Family Court Act article 4, the father appeals, as limited by his brief, from so much of an order of the Family Court, Westchester County (Dickerson, J.), dated May 4, 2000, as denied his objections to an order of the same court (Hochberg, H.E.), dated February 9, 2000, which, after a hearing, dismissed his petition, inter alia, for a downward modification of his child support obligation.Ordered that the order is affirmed insofar as appealed from, with costs.Contrary to the appellant’s contention, he failed to establish that he was entitled to a downward modification of his child support obligation (see, Matter of Graby v Graby, 87 NY2d 605; Matter of Brescia v Fitts, 56 NY2d 132; Matter of Ladd v Suffolk County Dept. of Sodal Servs., 199 AD2d 393).The appellant’s remaining contentions are either not properly before this Court or without merit. Ritter, J. P., Florio, H. Miller and Crane, JJ., concur.